DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (U.S. Patent Application 2006/0110487).
Regarding Claims 1-16, Bergmann et al., hereafter “Bergmann,” show that it is known to have a modular mold assembly (Abstract) comprising a base (element 12) and a first removable mold tool (elements 60, 62).  Bergmann does not specifically show the claimed configurations of the base and/or removable mold tool.  It would have been obvious to one of ordinary skill in the art to fashion the base and/or mold tools into acceptable configurations in order to satisfy customer requirements for the desired end configuration, and because changes in shape are held as an obvious design choice which a person would have found obvious absent persuasive evidence that the particular configuration was significant (MPEP 2144.04 (IV)(B)).
Regarding Claim 17, Bergmann shows that it is known to carry out a method of manufacturing a wearable article (Abstract), the method comprising providing a modular mold that includes a base and a removable mold tool (Figure 3, element 12, 60, 62), disposing 
Regarding Claims 18-19, Bergmann shows the method of claim 17 above, but he does not show additional polymeric material and thermoforming steps.  However, it would have been obvious to repeat the process using additional polymeric and thermoforming steps because duplication of parts has no patentable significance unless a new or unexpected result is produced (MPEP 2144.04 (VI)(B)).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann, in view of Wilson et al. (U.S. Patent 4,379,687).  Bergmann shows the method of claim 17 above, but he does not show using a vacuum.  Wilson et al., hereafter “Wilson,” show that it is known to carry out a method of manufacturing an article using interchangeable molds including applying a vacuum through mold channels to pull the polymeric material against the mold surface (Abstract; Column 4, lines 39-62).  It would have been obvious to use Wilson’s vacuum in Bergmann’s mold in order to insure that the molding material was properly filled into the cavity contours.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198.  The examiner can normally be reached on M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742